DETAILED ACTION
1. 	Claims 13-32 are pending in this application. 

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 13-32 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by YAMASAKI et al. (YAMASAKI), US Patent Application Publication No.: US 20140093423 A1, published on April 3, 2014.

As to claim 13, YAMASAKI teaches A smear transporting apparatus (Abstract, Figs.4 and 6, [0070]-[0081], a specimen transporter  apparatus capable of performing transportation of specimen plates to a specimen imaging apparatus, wherein the specimen preparing apparatus prepares a blood smear specimen plate)comprising: 
0059], Calm 14,  The vertical transport mechanism 22 includes the gripping section (holder) 31 for gripping the a blood smear specimen plate 10.); 
a liquid receiver configured to receive liquid([0080]-[0081], As shown in FIG. 7, FIG. 9, and FIG. 10, a liquid receiving tray 68 is arranged at the lower part of the specimen transfer position W, wherein the liquid such as the immersion oil, and the attachment of the liquid to other components in the specimen transporter 3); and 
a driver configured to move the liquid receiver so as to receive liquid dropped from the smear slide( calm 14, [0051], [0081], FIG. 9 and FIG. 10, a liquid receiving plate 69 is arranged on the lower side of the transportation path of the transportation case 52, so that the liquid dropped from the moving transportation case 52 can be received by the liquid receiving plate 69. Specimen plate is a blood smear specimen plate).

As to claim 14, YAMASAKI teaches the driver is configured to move the liquid receiver horizontally as the holder moves horizontally ([0081], FIG. 9 and FIG. 10, a liquid receiving plate 69 is arranged on the lower side of the transportation path of the transportation case 52, so that the liquid dropped from the moving transportation case 52 can be received by the liquid receiving plate 69.).

As to claim 15, YAMASAKI teaches the driver is configured to move the liquid receiver horizontally (as discussed above in claim 14, the liquid dropped from the moving transportation case 52 can be received by the liquid receiving plate 69) as the holder moves vertically (([0081], FIG. 9 and FIG. 10 [0059],  the vertical transport mechanism 22 includes the gripping section ( holder) 31 for gripping the specimen plate 10, and the up-down moving section 32 for raising and lowering the gripping section 31 up and down)

As to claim 16, YAMASAKI teaches comprising an interlocking mechanism that moves the liquid receiver horizontally ([0102], an interlocking link 91b having one end coupled to the other end of the drive link 91a. An engagement member 87a that moves with the coupling member 87 of the lateral transport section 76 is engaged with the lower end portion of the interlocking link 91) as the holder moves vertically (as discussed above in claim 15, the vertical transport mechanism 22 includes the gripping section (holder) 31 for gripping the specimen plate 10, and the up-down moving section 32 for raising and lowering the gripping section 31 up and down).

As to claim 17, YAMASAKI teaches the interlocking mechanism comprises a belt connected to both of the liquid receiver and the holder ([0052. [0063, [[0102], the specimen receiving section 26 includes a pair of left and right belt conveyors (longitudinal moving section) 26a extending in the front-back direction. The cassette 11 is held by placing the collar section 11b (see FIG. 2) on the left and right belt conveyors 26a, and is moved forward by sending the belt conveyor 26a).

As to claim 18 YAMASAKI teaches the belt comprises a horizontal part extending horizontally and a vertical part extending vertically ([0059],[0063],  as shown in Fig.4, As shown in FIG. 4, the up-down moving section 32 includes a belt conveyor extending in the up-down direction, and a belt 44 wound around the pulleys 43, and a drive motor 45 for rotatably driving one pulley 43. The gripping section 31 is coupled to the belt 44), the liquid receiver is connected to the horizontal part ([0047] The specimen transport mechanisms include a cassette transport mechanism 21 that  carry specimen plate 10, and  move horizontally), and the holder is connected to the vertical part ([0059],the vertical transport mechanism 22 includes the gripping section (holder) 31 for gripping the specimen plate 10, and the up-down moving section 32 for raising and lowering the gripping section 31 up and down ).

As to claim 19, YAMASAKI teaches the interlocking mechanism moves the liquid receiver from a position under the holder as the holder moves downward, and the interlocking mechanism moves the liquid receiver to the position under the holder as the holder moves upward (([0059],the vertical transport mechanism 22 includes the gripping section (holder) 31 for gripping the specimen plate 10, and the up-down moving section 32 for raising and lowering the gripping section 31 up and down).

As to claim 20, YAMASAKI teaches the driver comprises a vertical driver configured to move the holder vertically (as discussed in claim 19 above the up-down moving section 32 for raising and lowering the gripping (holder) section 31 up and down, ) and a horizontal driver configured to move the holder horizontally ([111], the posture holder 95 includes a holder main body 95a that makes contact with the rack 12, and an operation member 95c swingably arranged about a supporting shaft 95b in the left-right direction on the movement member 96.  Further specimen plate, and the vertical transport mechanism transports the holder holding the specimen plate to above the first position and then lowers the holder to store the specimen plate in the rack at the first position, and thereafter, releases the holder, and the rack transport mechanism transports the rack stored with the imaged specimen plate from the first position to the specimen storage section (see calms10, 12 ).

As to claim 21, YAMASAKI teaches the driver moves the holder holding the smear slide together with the liquid receiver to pass over a first smear container accommodating another smear slide whose image is to be captured and to be located at a position for inserting the smear slide held by the holder into a second smear container (Claim 1, [0067], [0084]-[0085],  the horizontal transport mechanism 23 includes a transportation unit 50 for receiving the specimen plate 10 from the gripping section 31 at the specimen transfer position W and transporting the same in the left direction toward the specimen transfer section ( imaging apparatus side transfer position) 4e (see FIG. 1) of the specimen imaging apparatus))

As to claim 22, YAMASAKI teaches A smear image capture system comprising:
a smear-image capture apparatus that captures an image of a smear slide on which a sample is smeared ([0013], specimen imaging system comprising a specimen preparing apparatus configured to prepare a specimen plate of a sample; a specimen imaging apparatus configured to image the specimen plate; and a specimen transporter configure to transport the specimen plate between the specimen preparing apparatus and the specimen imaging apparatus); and
a smear transporting apparatus that transports the smear slide to the smear- image capture apparatus (this limitation is discussed in claim 13 above ), wherein the smear transporting apparatus including comprises:
a holder configured to hold and transport the smear slide (this limitations discussed a claim 13) whose image has been captured by the smear image smear-image capture apparatus( [0013], this limitation is discuss  above );
 a liquid receiver configured to receive liquid (this limitation is discussed in claim 13 above); and 
a driver configured to move the liquid receiver so as to receive the liquid dropped from the smear slide (this limitation is discussed in claim 13 above).


As to claim 23, YAMASAKI teaches the smear-image capture apparatus captures the image of the smear slide with oil ([0080], the liquid such as the immersion oil that attached to the specimen plate 10 during the imaging).

Regarding claim 24, all claimed limitations are set forth and rejected as per discussion for claim 14.

Regarding claim 25, all claimed limitations are set forth and rejected as per discussion for claim 15.

Regarding claim 26, all claimed limitations are set forth and rejected as per discussion for claim 16.

Regarding claim 27, all claimed limitations are set forth and rejected as per discussion for claim 17.

Regarding claim 28, all claimed limitations are set forth and rejected as per discussion for claim 18.

Regarding claim 29, all claimed limitations are set forth and rejected as per discussion for claim 19.

Regarding claim 30, all claimed limitations are set forth and rejected as per discussion for claim 20.

Regarding claim 31, all claimed limitations are set forth and rejected as per discussion for claim 21.


As to claim 32, YAMASAKI teaches the sample is blood (claim 13, the specimen imaging system, where the sample is blood; and the specimen preparing apparatus prepares a blood smear specimen plate).

Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Mekonen Bekele whose telephone number is (469) 295-9077.The examiner can normally be reached on Monday -Friday from 9:00AM to 6:50 PM Eastern Time.
If attempt to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Eng, George can be reached on (571) 272-7495.The fax phone number for the organization where the application or proceeding is assigned is 571-237-8300.  Information regarding the status of an application may be obtained from the patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. 
Status information for unpublished application is available through Privet PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have question on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217-919 (tool-free)
/MEKONEN T BEKELE/Primary Examiner, Art Unit 2699